Title: To James Madison from Jacob Wagner, 9 September 1803
From: Wagner, Jacob
To: Madison, James


Sir
Department of State 9 Septr. 1803.
I transmit a copy of the enclosed very important letter from the Spanish Minister, by this mail to Monticello, lest the President might not receive it with the greatest celerity. If I entered into a reflection upon it, it would be that orders have been doubtless issued to the Spanish officers in Louisiana to delay the delivery to France, who, as she has no troops there will therefore be unable to give us possession: but the payment of the purchase money depends upon the possession and in all probability both will be delayed till France becomes disappointed in her pecuniary arrangements and may be inclined to try new expedients.
I have notified the Treasury Department of the contents of Mr. Williams’ letter. The yellow fever is asserted so positively to be at Alexandria, that I have no doubt of the fact. With the greatest respect, Your obed. sevt.
Jacob Wagner
P. S. Mr. Gray not having acknowledged the receipt of the enclosed letter to him and Foster being very importunate seems to render it necessary to be repeated.
The last remittances to London and Amsterdam were calculated to answer the demands of the public service up to and to pay the quarter ending on the 1st. of next month: That we may have time enough to make provision for the ensuing quarter I have drafted a letter and estimate for six months additional supply. I have omitted to insert in it an outfit for Mr. Monroe on his British mission though I take for granted that it will be allowed to him; if so, and you think proper to have it remitted, be pleased to intimate it to me.
J.W.
 

   
   RC (DLC). Docketed by JM.



   
   Yrujo to JM, 4 Sept. 1803.



   
   Robert Williams to JM, 20 Aug. 1803.



   
   Enclosure not found, but it was probably JM to Vincent Gray, 6 Apr. 1803, asking the latter to make inquiries into the case of Peter Foster (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:484–85).



   
   See JM to Gallatin, 9 Sept. 1803.


